       Case 1:20-mj-00088-SAB Document 12 Filed 03/17/21 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   DESTANI LUJAN
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case 1:20-mj-00088-SAB
12                     Plaintiff,                    CONSENT TO APPEAR BY
                                                     VIDEO TELECONFERENCE
13   vs.
14   DESTANI LUJAN,
15                    Defendant.
16
17          I, Destani Lujan, understand that under the Federal Rules of Criminal Procedure and the
18   United States Constitution, I have a right to be present in open court for my change of plea in this
19   case. After consulting with my attorney, Assistant Federal Defender Matthew Lemke, I hereby
20   consent to appear by video teleconference for the change of plea hearing currently set for March
21   18, 2021.
22
23   Dated: March 17, 2021                         /s/ Matthew Lemke
                                                   MATTHEW LEMKE
24                                                 Assistant Federal Defender
                                                   Attorney for Defendant
25                                                 DESTANI LUJAN
26
     Dated: March 17, 2021                         /s/ Destani Lujan
27                                                 DESTANI LUJAN
                                                   Defendant
28
       Case 1:20-mj-00088-SAB Document 12 Filed 03/17/21 Page 2 of 2


 1                                              ORDER
 2            IT IS HEREBY ORDERED that pursuant to the CARES Act and Fed. R. Crim. P. 43,
 3   Destani Lujan is permitted to appear by video teleconference for the change of plea scheduled to
 4   take place on March 18, 2021.
 5
     IT IS SO ORDERED.
 6
 7
     Dated:     March 17, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28



                                                    2
